Title: To John Adams from Josiah Quincy, 13 – 25 June 1776
From: Quincy, Josiah
To: Adams, John


     
      Dear Sir
      Braintree. June 13th: 1776
     
     Your worthy Lady has been so good as to lend me a Pamphlet printed at Philadelphia intituled “Thoughts upon Government”: I have perused it with Pleasure, because, in general they are agreable to my own. It is difficult to contract, within the Limits of a Sheet of Paper, ones Thoughts upon such a copious Subject: however, I have selected the following for your Amusement; and when you are not better employed, please to let me know how you like them.
     It would be impious to suppose, when the Deity gave Existence to the human Species, that, his Wisdom did not provide them the Means of as much Happiness, as his Goodness inclined him to bestow, upon Creatures of their Rank in the Scale of Beings: But, it is no Impeachment of his Wisdom or Goodness to say, that the Degree of their Happiness, should be in Proportion to their Care and Diligence, in the Improvement of the Means of it.
     The selfish as well as social Passions were, doubtless, designed as Means of our Happiness: But, from the opposite Attraction of their respective Objects would, probably, have proved ineffectual, had not our universal Parent, in every Age, endued, certain Individuals, with a superior Understanding above the Rest, and disposed them to restrain the Vices, correct the Errors, and improve the Minds and Morals of the Multitude, who would, otherwise, have remained in Ignorance and Barbarism; as is still the Case, to the Disgrace of human Nature, in some Countrys: Hence the Necessity of Government and Laws: But here an important Question arises: By what Criterion are, these rare Geniusses to be distinguished? Since, melancholly Experience has taught Mankind, that Integrity and Wisdom are, not inseperably connected with a refined Understanding: On the contrary, History is replete with Instances, of Men of the greatest Abilities, who have perverted them to the worst Purposes: To make their fellow Creatures miserable insted of making them happy: To make them Slaves, insted of preserving and securing their Freedom: Inestimable, therefore, would be the Worth of that Man, his Memory blessed, and his Name immortal, whose Genius and Address enabled him to contrive, and render acceptable, a Constitution of Government, upon such Principles, as in the Administration of it should be effectual, for the Suppression of Vice, and Encouragments of Virtue; because, publick Happiness depends upon publick Virtue.
     Whoever duely attends, to the Process of animal and vegitable Life, in the first Stages of it will find, the Fermentation of the Juices, in both, exceeding slow; but, astonishingly rapid, before it produces those Effects which discover, the inexhaustible Goodness of unerring Wisdom. In the Refinement of head Matter, by the Art of Man, if the refining Materials are not gently applied, and in small Quantities at first, the Process will be greatly obstructed; but, the Heat must be intense, and the Fermentation violent, before that brilliant Luminary can be produced, which gives such a Lustre to all around it: By a very simple Analogy, therefore, may it not be justly inferred, that, in the Process of political Refinement, in the first Stage of it, the Fermentation ought to be as gentle as possible, but, gradually increased, from Stage to Stage, ’till the Rays of Wisdom, like the Rays of the Sun, in the Focus of a burning Glass are collected, in the Supreme Legislative, and from thence expanded, like the vital Flame in the natural Body to animate, and invigorate every Part of the Body politick? Permit me to explain my Meaning. The Inhabitants in each of these Colonies are scattered, over such an Extent of Territory, as renders their assembling in Person, for the Purpose of forming a Constitution of Government impracticable; But, if this Difficulty could be removed, such a numerous Assembly would be only a many headed Monster; incapable of Action, or acting, at best, to no valuable Purpose: It follows, therefore, upon the Principles above mentioned, that the scattered Sparks of Wisdom should be collected from the Multitude, by a slow and equal Fermentation; or, in other Words, by an equal Representation. An unequal Representation, would in Time, be productive of fatal Consequences.
     Had Britons been equally represented they would not have patiently suffered, the Ferocity of a royal Despot, to plunder the Property, destroy the Towns, and wantonly shedd the Blood of their innocent Brethren in America: But, the Consequences of their being unequally represented are, that, their Sovereign is absolute, their Chains are rivetted and they are no longer a free People! How cautious, therefore, ought Mankind to be, in originating the Powers of Government! How carefull, to reserve to themselves, a due share in framing the Laws which are to be the Rule of their Conduct, and a constitutional Controll over those to whom, the Administration of Government, and the Distribution of Justice are intrusted! To keep it always in their Power, with a firm Resolution, to reward, and punish with a liberal, but impartial Hand; and to guard with a watchfull Eye every Avenue of Bribery and Corruption.
     Bribery and Corruption have, already stab’d the Vitals of English Liberty; and unless timely suppressed will, sooner or later, prove the Ruin of this Country: For, how can the Wisdom of the Community be collected, in that legislative Body, where, any of the Members of it are suffered to hold a Seat, whose Virtue, though it might rest upon the Point of a Needle, yet, have Cunning enough to perswade, many of their thoughtless Electors to guzzle a Theif down their Throats, and steal away their Senses: And having cheated them of their Suffrages, and made the most of an infamous Bargain, are paid for their Perfidyby the Towns they represent. This is a Crime of the deepest Dye! and the guilty ought to answer for it at their utmost Peril.
     Innovations in Governments long established, are, doubtless, attended with Hazard; and ought not to be admitted without an apparent Probability of great Advantage to the State: But the present Governments of these Colonies are, upheld only by Courtesy and Consent; and it is become absolutely necessary, that new ones should be formed, upon Principles most conducive to the Happiness and Security of the People who are to be subject to them: I ask therefore, upon the foregoing Scheme of political Refinement, in the first Stage of the Process, whether it would not be the best Mode of collecting, the scattered Sparks of Wisdom from the People at large, were they to be represented, in the most equal Manner that can be devised, in a Country Convention; with a Rotation of the Members by Lot, the two first Years, the third year involving a perpetual Series? and whether, it would not be in some Measure a Bar, tho not an effectual One, to the enormous Vice abovementioned?
     The scattered Sparks of Wisdom being thus collected from the People, will not their Representatives in Convention, be better qualified, by all the Difference between an ignorant Multitude, and a few wise Men selected from them, to proceed to the second Stage of the foregoing Process and chuse, with Discretion and Judgment, out of their own Body, or from their Constituents, such a Number of Persons, and under such Qualifications as shall be by Law established, to represent the County in the General Assembly? The Election of Representatives for the County being finished: The Time of the Convention’s sitting limitted, and the Pay of the Members settled by Law: Why may not those Matters, of little or no Importance, which used to waste the Time, and disgrace the Dignity of former General Assemblies, be considered, and determined upon in the County Convention, as the proper Objects of their Deliberation, with a Right of Appeal to those, who shall apprehend themselves aggrieved by their Decisions? Would not the capital Objection, of an Assembly too numerous and expensive, by this Mode of Representation, be removed? Would the People have any Body to blame, but themselves in the Choice of their Representatives in Convention, if They did not chuse the best Men in the County, to represent Them and their Constituents in the general Assembly? Would not the House of Commons in each Colony, by such a Constitution consist, of the most suitable Number of Persons, and the best qualified for the Purposes of Colony Legislation?
     
     The Wisdom of the Representatives of the People, in their respective County Conventions, being thus collected, and one Branch of the colony Legislative formed: Let the Commons proceed to the third Stage in the Process of political Refinement, and form, by an unbiassed Choice, a colony Council, or second legislative Department in the State; consisting of such a Number, and of such Qualifications, as are suitable to the Dignity, and Importance of the Trust to be reposed in them.
     The Wisdom of the Community being thus sublimated, and composing two distinct Branches of the legislative Body, and the Powers of each respectively settled, and determined by Law: Let them proceed to the fourth Stage in the Process abovementioned, and chuse by joint Ballot, unconfined to any other Limits, than the Colony, A President, vice President, Treasurer, and such other executive Officers, as shall be found necessary, for the well ordering, and governing the People within the Limits of their Jurisdiction.
     A colonial Government being, thus model’d and established: The Relation and Connection formed, and to be formed, with the other Governments upon the Continent, and the best Mode of forming, a supreme Legislative over the WHOLE, will, doubtless, be some of the first Objects of each Colony’s Attention; as they are certainly some of the most interesting and important, that ever did, or can come under the Deliberation of human Wisdom: For this Purpose, therefore, and as the fifth Stage in the Process of political Refinement, let each Colony exercise, their best discretion and Judgment, in the Choice of such Persons as they shall think, most suitably qualified to represent them in the Assembly of the States General, or continental Assembly.
     The Wisdom of each Colony being, by this or some similar Mode collected, in a continental Assembly, They will be necessarily led to the sixth and last Stage in the foregoing Process: vizt:, forming a supreme Legislative; which, to consider minutely exceeds, not only the Limits of a Letter, but, the Capacity of your Friend: However, Lord Chatham in his Speech before the House of Lords, the 20th: Jany. 1775 said: “For genuine Sagacity: For singular Moderation: For solid Wisdom, manly Spirit, sublime Sentiments, and simplicity of Language: For every thing respectable and honorable, the Congress of Philadelphia shine unrivaled.” May we not, therefore, rest assured, that, such an Assembly of Sages, will confirm his Lordship’s Judgment; and demonstrate to the World, that it is within the Reach of human Wisdom, duely sublimated, to “fix the true Point of Happiness and Freedom” by framing, and establishing a Constitution of Govern­ment upon such Principles, as shall to endless Ages be productive of, “the greatest Sum of individual Happiness, with the least national Expence.”
     I cannot say, that one of the foregoing Thoughts are new, or worthy of your Notice; but this I can say, they certainly would be both, if it was in my Power to make them so: Often, have I thrown away my Pen, resolving to write no more, upon a Subject so much better understood, by the Friend I was writing to, than I could pretend to; however, my Inclination to converse with you upon Paper would have prompted me to write oftener, could I have found Subject Matter worthy of your Attention.
     It is now almost three Months since, by the Smiles of Providence upon our Arms, that General Howe, with the rest of our unnatural and perfidious Enemies, were forced, with Ignominy to abandon the Capital of this Colony; on which memorable Event I sincerely congratulate you: But, to my Astonishment, Anger, and just Resentment, a single fifty-gun Ship has ever since kept Possession of Nantasket Road; and by her Tenders taken more Prizes, than at a moderate Computation, would have fortified and rendered impregnable every Island in the Harbor: Besides, had the remaining naval Force been excluded, after the Army sail’d, a Trap would have been formed, in which Prizes would probably been taken to the amount in Value to us of near or quite half a Million Sterling. For when a Ship with a leading Gale of Wind at East is off the Lighthouse, with a flood Tide and Night coming on, she must enter the Harbor, or be beat to Pieces upon the Rocks on one Side or the other. Sentiments similar to these, were published almost two months ago, but to no Purpose. To increase our Hazard, and add to our Mortification, the 10th: Instant, 7 Transports filled with highland Troops arrived in Nantasket Road: This Event has “waked the Watchmen of the publick Weal” for, whilst I am writing I hear, there are Parties with Cannon, Mortars, and Entrenching Tools going this Night, to fortifie the Moon, great Hill at Hough’s Neck, Petticks Island, Long Island, and Nantasket: The Commodore, about 11 O’Clock, brought his Broad Side to bear upon Nantasket and fired about 20 of his lower Tier Guns at which Place I suppose they are now at work. I shall keep a Journal of Occurrences as follows vizt:
     
     
      14th:
     
     About 5 O’Clock this Morning the revd: Mr: G——n who lodged with us last Night in Expectation that something of Importance was going forward, rode with me to Squantum, where were about 300 Voluntiers collected from Boston, Dorchester, Milton, and Stoughton; but, to the Shame of our Rulers without a Director or Directions! However, with our Glass we could see, a large Number of Men collected upon the east Head of Long Island, and about 6 O’Clock, an 18 pounder was discharged upon the Ships in the Road, when the Transports and Tenders immediately came to sail: After about half a Dozen Shot were discharged, from the first Cannon, a second, of the same Bore was got ready, and a warm cannonading of the Commodore ensued, when he clap’d a Spring upon his Cable, brought his broadside to bear and return’d the Fire with seeming Resolution: But, very soon discovering a Shell from an 18 Inch Mortar, burst in the Air about 2/3ds: of the Way to his Ship, he slip’d, or cut both his Cables and came to sail.
     It being almost calm, it was more than an hour before he got out of the Reach of our Guns; and its said, was hull’d more than once, as were several of the Transports and Cruisers. This confirmed the Truth of Govr. Johnstone’s Observation, that “a single Gun in a retired Situation, or on an Eminence, or a single howitzer, will dislodge a first rate Man of War, and burn her to add to the Disgrace.”
     The preceeding Night was so calm, that the Vessels carrying Cannon to Petticks Island, and Nantasket, could not get to either of those Places till it was too late to do Execution: However, the Commodore was saluted with a few Shot from Nantasket, to let him know we should be better prepared for him if he should chuse to return.
     After we got home, between 11 and 12 O’Clock, we perceived the light House was on fire, and after burning about an Hour, the Tower was blown up, and reduced to a Heap of Rubbish: By this Time, the Weather being Hazey, our Enemies were got out of Sight, and soon afterwards, 6 Sail of our Privatiers triumphantly entered the Harbor, and went up to Town.
     
     
      
       15th:
      
     
     Had Wisdom been at Helm, and some heavy Cannon placed upon Petticks Island, and Nantasket, before the Entrenchments were opened upon the east Head of Long Island, the Enemy would have remained undisturbed ’till this Morning, when a fresh easterly Wind and a flood Tide would not suffer them to go out; consequently, without running the least Hazard on our Side, they must have took their Choice of a watery Grave, or becoming Prisoners at Discretion; for they had no means of escape, nor Power of defending themselves with any Chance of Success.
      
     
      16
     
     About 2 O’Clock afternoon a Ship and Brigantine hove in Sight with three small Privateers hovering round them; but durst not venture near the Ship which complimented them with her Guns: They turned into the lighthouse Channel about Dusk, when 4 Schooners, and a Brigantine of 14 Guns from Connecticut, with the Assistance of two Shot from our Works at Nantasket, attacked, and made Prizes of them, and Prisoners of about 240 Sailors and Highland Soldiers; the Major of the Regiment was kill’d; and about 20 Privates killed and wounded: none killed, and only one said to be mortally wounded on our Side.
     
     
      17
     
     Went to Boston, and had the Pleasure of conversing a few minutes with Lieut. Colo: Campbel of the Highlanders, at General Wards: He appeared to be well bred, spoke extreme good English, rendered disagreable by those haughty Airs which are characteristick of his Country.
     
     
      18
     
     Another Transport with 112 highland Troops were taken by our Privatiers without any Resistance, and in sight of our House. There are now near or quite 500 of them our Prisoners, mostly Farmers and Manufacturs, decoyed (as its said) into the Service by being assured, that, Boston and 40 Miles round it was in possession of Genl. Gage’s Troops, and all that would be required of them was, only to take up the forfieted Lands at a moderate Quitrent: Notwithstanding their national Attachment, its probable many of them will in time become our worthy fellow Citizens: They give an Account of 30 Sail more that came out with them, shall therefore keep this Letter open a few Days, in Expectation of giving you further Intelligence.
     
     
      23d:
     
     Yesterday, an Express arrived from Cape Ann with Advice, that eleven large Ships were seen off steering for Boston; and to Day, about  I discovered them with my Glass: but, they have the Wind a head which will prevent their reaching the Harbor before Night.
     
     
      24
     
     No appearance of any Ships this Morning but in the afternoon heard they were seen off in the Bay.
      
     
      25
     
     About noon a Man of War and 8 Transports came in Sight and turned with the Wind ahead almost up to the Mouth of the Harbor but finding no Pilot come off. Seeing no Light House, and every thing wearing a disagreable Aspect they stood out to Sea again. An Express arrived this Day from Falmouth with Advice, that 25 Sail of Ships were seen off Casco Bay last Sunday: if so, we shall soon have another Visit.
     If my worthy and honored Friend Docter Franklin is returned to Philadelphia pray present my most respectfull Compliments of Congratulation to him, with Thanks for his obliging Letter of the 15 of last April, which came safe to hand: Please to acquaint him with the Contents of this long Letter, so far as you think them worthy of his Notice.
     Be so good as to redeem Time enough to let me know from under your Hand, that you have not forgot an old Friend, who is, unalterably, Your affectionate and faithfull humble Servant
    